Citation Nr: 1444855	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-10 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a compensable rating for a service-connected bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel






INTRODUCTION

The Veteran had active duty service from March 1985 to September 1990 and from January 1991 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia (though jurisdiction lies with the Roanoke, Virginia RO), which denied entitlement to the benefit currently sought on appeal.  

In August 2013, the Board denied entitlement to a compensable rating for a service-connected bilateral hearing loss disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2014 Order, the Court remanded the case to the Board for action consistent with a January 2014 Joint Motion for Partial Remand (JMR).  

Subsequent to the last Supplemental Statement of the Case (SSOC) issued in October 2012 additional evidence, specifically VA treatment records, has been received.   However, the Veteran has not waived initial review by the agency of original jurisdiction (AOJ) of this evidence.  As the Board is remanding the Veteran's claim, the AOJ will have the opportunity to review this evidence in the first instance.

In the March 2010 Form 9, the Veteran requested a BVA hearing; however, he withdrew this request in a March 2013 statement.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.


The issue of entitlement to service connection for speech impairment as secondary to a service-connected bilateral hearing loss disability and tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See September 2009 Veteran Statement.  Additionally, as further described below, the issue of entitlement to an increased rating for service-connected tinnitus, to include on an extra-schedular basis, has been raised by the record, but has not been adjudicated by the AOJ.  See August 2014 Representative's Statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In a September 2009 statement, the Veteran stated that his service-connected bilateral hearing loss disability affected his speech, concentration, sleep and sound.  The September 2012 VA audio examination report indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work, and further stated that the Veteran "reported that he cannot hear when someone talks to him from his right side."  The September 2012 VA audio examination report, however, did not address the functional effects reported by the Veteran in his September 2009 statement.  The Veteran is competent to report that he has experienced issues relating to sound and is also competent to attribute those issues to his service-connected bilateral hearing loss disability.  As to the other issues, however, while the Veteran is competent to report he has experienced issues relating to his speech, concentration and sleep, he is not competent to address the etiological question of whether these issues are attributable to his service-connected hearing loss disability, as this is a complex medical question.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, remand is required for a new VA audio examination that adequately addresses the functional effects of the Veteran's service-connected bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

Additionally, evidence of record suggests that the Veteran is in receipt of Social Security benefits.  In particular, a July 2014 Financial Status Report (VA Form 5655) indicated that the Veteran is in receipt of some type of monthly income from the Social Security Administration (SSA).  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.   Here, the reference described above does not identify a particular benefit, let alone any particular records associated with such benefit.  Moreover, the Board cannot conclude, based upon this reference, that there are any relevant, outstanding records in the custody of SSA.  But on the other hand, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Here, if the Veteran has received disability compensation benefits from SSA for the same disability for which he seeks compensation from VA, records in the custody of SSA would be beneficial in adjudicating the claim on appeal.  Thus, based on the circumstances of this particular case, the Board concludes that on remand, VA should attempt to obtain additional information from the Veteran about any disability compensation awards from SSA, and, should additional information come to light, obtain such records from SSA.    

Finally, the Board has referred for adjudication a claim for entitlement to an increased rating for tinnitus, to include on an extra-schedular basis.  The Veteran's claim for entitlement to an increased rating for tinnitus is inextricably intertwined with his claim for entitlement to a compensable rating for a service-connected bilateral hearing loss disability and therefore both must be adjudicated by the AOJ together.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  The Board additionally notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The AOJ must consider the applicability of this holding when considering any of the Veteran's claims on an extra-schedular basis.    

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him whether he is in receipt of Social Security Administration (SSA) disability compensation.  If he is, SSA records must be obtained unless the Veteran specifically indicates that the SSA disability compensation is not related to the condition (bilateral hearing loss disability) on appeal.

2.  After completion of above, afford the Veteran an appropriate VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.  

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.  The examiner must include a thorough rationale for any conclusions reached.  

The examiner must address the functional effects of the Veteran's service-connected bilateral hearing loss disability.  Specifically, the examiner must comment on the Veteran's statements that his service-connected bilateral hearing loss disability has affected his speech, concentration and sleep and provide an opinion as to whether these issues are due to the Veteran's service-connected bilateral hearing loss disability.  See September 2009 Veteran Statement.
The examiner is also asked to comment on what impact the Veteran's service-connected bilateral hearing loss disability has on the Veteran's employment and occupational functioning.  

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the Veteran's claim for entitlement to a compensable rating for a service-connected bilateral hearing loss disability in light of all pertinent evidence and legal authority.  The Board notes that the Veteran's claim, as referred herein, for entitlement to an increased rating for tinnitus, to include on an extra-schedular basis, is inextricably intertwined with his claim for entitlement to a compensable rating for a service-connected bilateral hearing loss disability and, therefore, both must be adjudicated by the AOJ together.  The Board, however, does not currently have jurisdiction over the increased rating tinnitus claim, so if this claim is denied, it must not be returned to the Board before an appeal has been perfected as to that issue.  

If the benefit sought with respect to the claim for entitlement to a compensable rating for a service-connected bilateral hearing loss disability remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



